NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 9, 2019*
                                 Decided May 13, 2019

                                         Before

                         JOEL M. FLAUM, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 17‐2942

KENDALL LEE HARLSON,                           Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.

      v.                                       No. 1:17‐cv‐01852‐RLY‐MPB

BRANDON KENNEDY McKALLIP,                      Richard L. Young,
    Defendant‐Appellee.                        Judge.

                                       ORDER

        Kendall Harlson sued Brandon McKallip under the Hate Crimes Act, 18 U.S.C.
§ 249, alleging that McKallip trespassed on his property; verbally threatened him; and
struck him with rocks, causing serious bodily injury. The district court screened the
complaint, 28 U.S.C. § 1915(e)(2), and concluded that it lacked subject‐matter
jurisdiction over Harlson’s claims because he did not invoke diversity jurisdiction and

      * The defendant was not served with process in the district court and is not
participating in this appeal. We have agreed to decide the case without oral argument
because the appeal is frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 17‐2942                                                                           Page 2

no private civil claim exists under the Hate Crimes Act. The court ordered Harlson to
show cause why the complaint should not be dismissed for lack of jurisdiction. Harlson
responded that his claim was for attempted murder and that McKallip should be held
responsible for the substantial injuries that his violent acts caused. The district court
dismissed the complaint for lack of subject‐matter jurisdiction, adding that any criminal
charges had to be brought by the State, and not in a civil case.

        Harlson’s appellate brief recounts the factual circumstances underlying his suit
and generally disputes the district court’s decision, which he reads as wrongly
exculpating McKallip. But the district court ruled only that Harlson cannot sue
McKallip for his conduct in federal court. Federal courts, unlike state courts, may decide
civil cases only if there is a sound basis for federal jurisdiction, such as when the parties
are citizens of different states, see 28 U.S.C. § 1332, or the suit presents a federal
question, see id. § 1331. No grant of federal subject‐matter jurisdiction applies here.
Harlson alleged that both he and McKallip are citizens of Indiana, so the district court
did not have diversity jurisdiction. And federal criminal statutes do not create private
civil claims. Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S.
164, 190–91 (1994). Thus, Harlson may not bring this suit against McKallip in federal
court.

                                                                                 AFFIRMED